Appeal from a judgment of a City Magistrate holding a Court of Special Sessions of the City of New York, Borough of Queens, convicting appellant of a violation of section 3 of the Zoning Resolution of the City of New York, a misdemeanor under section 643a-13.0 of the Administrative Code of the City of New York. Judgment unanimously affirmed. From the stipulated facts, it appears that appellant owned a vacant lot in a residence district contiguous to a building on a separate lot or lots also owned by appellant which was being lawfully operated as *686business property under a variance. The residential lot was covered with black top and was used for the parking of automobiles for the occupants and employees of the abutting business property. Such use was not one of those specified as residential by section 3 of the zoning resolution. Nor can such property be maintained as an accessory use because it is not incident to any principal residential use or building and is not located on the same lot therewith. (Cf. N. Y. City Zoning Resolution, § 1, subd. [p], § 3, subd. [9].) Present —Nolan, P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.